Exhibit 10.1
EXECUTION VERSION
SUPPLEMENTAL INDENTURE
     THIS SUPPLEMENTAL INDENTURE, dated as of May 6, 2008 (this “Supplemental
Indenture”) is entered into by and between Deerfield Capital LLC, a Delaware
limited liability company (formerly Deerfield Triarc Capital LLC) (the
“Company”), and The Bank of New York Trust Company, National Association, a
national banking association (as successor to JPMorgan Chase Bank, National
Association), as trustee (the “Trustee”).
     Reference is made to the Junior Subordinated Indenture dated as of
September 29, 2005 (the “Indenture”) by and between the Company and the Trustee.
Capitalized terms used herein and not defined herein shall have the meanings
given to such terms under the Indenture.
     WHEREAS, the Company desires to, among other things, (a) amend Section 1.1,
Section 1.5(b) and Section 5.1 of the Indenture, (b) amend Article X of the
Indenture to provide for additional covenants of the Company and (c) provide for
waivers of the Company’s non-compliance with certain of the covenants set forth
in Article X of the Indenture; and
     WHEREAS, the execution and delivery by the Company of this Supplemental
Indenture has been duly authorized by all requisite corporate action and all
other action required to make this Supplemental Indenture a valid and binding
instrument has been duly taken and performed.
     NOW, THEREFORE, in consideration of the foregoing, the Trustee and the
Company are entering into this Supplemental Indenture pursuant to Section 9.2 of
the Indenture as follows:
ARTICLE I
AMENDMENTS TO INDENTURE
     Section 1.01 The definition of “Consolidated Net Worth” under Section 1.1
of the Indenture is deleted in its entirety and replaced with the following:
     “Consolidated Net Worth” means, at any date, the aggregate equity of the
Guarantor, the Company and their Subsidiaries on a consolidated basis determined
in accordance with GAAP (which equity shall include any preferred stock issued
by the Guarantor or the Company or any of their Subsidiaries so long as such
preferred stock is subordinate and subject in right of payment to the prior
payment in full of all Senior Debt and the Securities).
     Section 1.02 The definition of “Corporate Trust Office” under Section 1.1
of the Indenture is deleted in its entirety and replaced with the following:
     “Corporate Trust Office” means the principal office of the Trustee at which
at any particular time its corporate trust business shall be administered, which
office at the date of this Indenture is located at 601 Travis Street, 16th
Floor, Houston, Texas 77002 Attn: Global Corporate Trust – Deerfield Capital
Trust I. All notices and correspondence to the Trustee hereunder shall be
addressed to Mudassir Mohamed, telephone number (713) 483-6029.

 



--------------------------------------------------------------------------------



 



     Section 1.03 The definition of “Guarantor” under Section 1.1 of the
Indenture is deleted in its entirety and replaced with the following:
          “Guarantor” means Deerfield Capital Corp., a Maryland corporation, as
successor to Deerfield Triarc Capital Corp., and any other permitted successors
and assigns.
     Section 1.04 Section 1.1 of the Indenture is amended by adding the
following defined terms:
     “Management Company” means Deerfield Capital Management LLC, a Delaware
limited liability company.
     “Maximum Indebtedness” has the meaning specified in Section 10.9(c).
     “Seller Notes” means, collectively, (i) those certain Series A Senior
Secured Notes issued by DFR Merger Company, LLC and Deerfield & Company due in
calendar year 2012 and (ii) those certain Series B Senior Secured Notes issued
by DFR Merger Company, LLC and Deerfield & Company LLC due in calendar year
2012.
     Section 1.05 Section 1.5(b) is hereby deleted in its entirety and replaced
with the following:
     (b) the Company by the Trustee, any Holder or any holder of Preferred
Securities shall be sufficient for every purpose hereunder if in writing and
mailed, first class, postage prepaid, to the Company addressed to it at
Deerfield Capital Corp., 6250 North River Road, Rosemont, Illinois 60018, or at
any other address previously furnished in writing to the Trustee by the Company.
     Section 1.06 Section 5.1 of the Indenture is amended to add an additional
Event of Default by (i) deleting the word “or” from the end of Section 5.1(e),
(ii) deleting “.” from the end of Section 5.1(f) and replacing it with “; or”
and (iii) adding the following new Section 5.1(g):
     (g) any holder of the Seller Notes (i) exercises any rights of foreclosure
against any collateral of the Guarantor, the Company or any of their
Subsidiaries or (ii) takes any other affirmative steps in furtherance of a
foreclosure against any collateral of the Guarantor, the Company or any of their
Subsidiaries.
     Section 1.07 Section 7.3(b)(iii) of the Indenture is hereby deleted and
replaced with the following:
     (iii) Taberna Capital Management LLC, 450 Park Avenue, Floor 11, New York,
New York 10022, Attn: Raphael Licht
     Section 1.08 Section 10.6(d) of the Indenture is deleted in its entirety
and replaced with the following:

2



--------------------------------------------------------------------------------



 



     (d) Minimum Consolidated Net Worth. From and after May 6, 2008 and until
the Securities and all of the other obligations under this Indenture have been
paid and satisfied in full, the Company shall maintain a Consolidated Net Worth
of not less than One Hundred Seventy-Five Million Dollars ($175,000,000).
     Section 1.09 Section 10.7 of the Indenture is hereby amended to replace the
text “Section 10.6” with the following text: “Section 10.6, 10.9 or 10.10”.
     Section 1.10 Article X of the Indenture is amended by adding the following
Sections 10.9 and 10.10:
     SECTION 10.9. Management Company Covenants.
     (a) The Company shall cause the Management Company to be solely responsible
for all asset management activities of the Company, its Subsidiaries and any of
their affiliates.  The Company shall not permit its Subsidiaries or any of their
affiliates (either presently existing or subsequently formed entities), other
than the Management Company, to conduct such asset management activities unless
(i) otherwise required by law or regulation and (ii) such management activities
are conducted by one or more Subsidiaries of Deerfield & Company LLC, a Delaware
limited liability company, which Subsidiaries shall be subject to all provisions
contained herein with respect to the Management Company.
     (b) The Company shall not, and shall not permit any of their Subsidiaries
to, directly or indirectly, without the prior written consent of the Holders of
not less than a majority in aggregate principal amount of the outstanding
Preferred Securities, (a) sell, transfer, pledge or issue, in one or more
transactions, any direct or indirect beneficial ownership interests in the
Management Company which results in (i) any Person, whether directly or
indirectly, other than the Company (and any Subsidiaries wholly owned, directly
or indirectly, by the Company) owning any equity interests in the Management
Company or any rights to distributions from the Management Company or (ii) any
Person other than the Company having responsibility for the management of the
Management Company and the administration of the day-to-day business and affairs
of the Management Company or (b) sell, transfer, pledge or assign any material
asset of the Management Company; provided, however, that the existing liens
under the documents relating to the Seller Notes shall not constitute a breach
of this Section 10.9(b).
     (c) The Company shall not permit the Management Company to incur Debt in
excess of $85,000,000 (“Maximum Indebtedness”) without the prior written consent
of the Holders of not less than a majority in aggregate principal amount of the
outstanding Preferred Securities; provided, however, that any non-recourse debt
incurred in connection with the Management Company’s investment in new assets
managed or operated by the Management Company and secured by such investment
and/or the fees received for managing and/or operating such new asset shall not
be included in the determination of Maximum Indebtedness.

3



--------------------------------------------------------------------------------



 



     SECTION 10.10 Seller Notes.
     The Company shall not, and shall cause the Management Company not to, enter
into or permit any affiliate of any of them to enter into any amendment of the
Seller Notes without the prior written consent of the Holders of not less than a
majority in aggregate principal amount of the outstanding Preferred Securities;
provided, that the Guarantor, the Management Company, the Company and/or any
affiliate of any of them may amend any of the Seller Notes without obtaining
such consent if (i) such amendment does not increase the interest rate or
shorten the maturity of such Seller Notes and (ii) the terms of such amendment,
taken as a whole, do not result in a material adverse change to the Management
Company, the Company or their respective businesses or the holders of the
Preferred Securities. Notwithstanding the foregoing, the Company may permit the
issuer of the Seller Notes to make payments in kind, in lieu of interest,
provided that any payments in kind made will be included in the calculation of
the Maximum Indebtedness described in Section 10.9(c).
ARTICLE II
MISCELLANEOUS
     Section 2.01 By execution of this Supplemental Indenture, each of the
Administrative Trustees, on behalf of Deerfield Capital Trust I (formerly
Deerfield Triarc Capital Trust I), as Holder of 100% in aggregate principal
amount of the Outstanding Securities and each of Taberna Preferred Funding III,
Ltd., as Holder of 50% in aggregate Liquidation Amount of the outstanding
Preferred Securities (“TPF III”) and Taberna Preferred Funding V, Ltd., as
Holder of 50% in aggregate Liquidation Amount of the outstanding Preferred
Securities (“TPF V”), hereby (a) in accordance with Section 10.7 of the
Indenture, waives any defaults under Section 10.6(d) of the Indenture prior to
the date hereof and any such defaults shall be deemed to have been cured for
every purpose under the Indenture, and (b) in accordance with Section 9.2 of the
Indenture, (i) consents to the Trustee and the Company executing and delivering
this Supplemental Indenture, (ii) directs the Trustee to execute and deliver
this Supplemental Indenture and (iii) agrees to and does hereby release the
Trustee for any action taken or to be taken by the Trustee in connection with
its execution and delivery of this Supplemental Indenture and for any liability
or responsibility arising in connection herewith. Each of TPF III and TPF V
hereby in accordance with Section 9.2 of the Indenture, (a) directs the
Administrative Trustees and the Property Trustee to execute and deliver this
Supplemental Indenture and (b) agrees to and does hereby release the
Administrative Trustees and the Property Trustee for any action taken or to be
taken by the Administrative Trustees and the Property Trustee, respectively, in
connection with their execution and delivery of this Supplemental Indenture and
for any liability or responsibility arising in connection herewith.
     Section 2.02 The Trustee accepts the trust in this Supplemental Indenture
declared and provided upon the terms and conditions set forth in the Indenture.
The Trustee shall not be responsible in any manner whatsoever for the validity
or sufficiency of this Supplemental Indenture or the due execution hereof by the
Company or for or in respect of the recitals and statements contained herein,
all of which recitals and statements are made solely by the Company.
     Section 2.03 Except as hereby expressly modified, the Indenture and the
Securities issued thereunder are ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect.

4



--------------------------------------------------------------------------------



 



     Section 2.04 This Supplemental Indenture shall become effective only upon
the satisfaction of the following conditions: (i) the Trustee shall have
received a counterpart of this Supplemental Indenture duly executed by the
Company and the Trustee, (ii) the delivery of an Opinion of Counsel relating to
this Supplemental Indenture in accordance with Sections 1.2 and 9.3 of the
Indenture, (iii) the delivery of an Officer’s Certificate relating to this
Supplemental Indenture in accordance with Sections 1.2 and 9.3 of the Indenture,
and (iv) the Company shall have paid all attorneys’ fees and disbursements of
the holders of the Preferred Securities and the Trustee in connection with this
Supplemental Indenture, which legal expenses shall be paid simultaneously with
the execution of this Supplemental Indenture.
     Section 2.05 This Supplemental Indenture may be executed in any number of
counterparts, each of which shall be deemed to be an original for all purposes;
but such counterparts shall together be deemed to constitute but one and the
same instrument. The executed counterparts may be delivered by facsimile
transmission, which facsimile copies shall be deemed original copies.
     Section 2.06 The laws of the State of New York shall govern this
Supplemental Indenture without regard to the conflict of law principles thereof.
     Section 2.07 In the event of any inconsistency between the terms and
provisions of this Supplemental Indenture and the Indenture, the terms and
provisions of this Supplemental Indenture shall prevail.
     Section 2.08 This Supplemental Indenture contains the entire agreement of
the parties hereto with respect to all of the matters set forth in that certain
Letter Agreement, dated February 29, 2008, and such Letter Agreement from the
date hereof is hereby superseded by the terms and conditions of this
Supplemental Indenture.
[Remainder of Page Intentionally Left Blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed as of the day and year first above written.

                  DEERFIELD CAPITAL LLC,         as Company    
 
           
 
  By:   /s/ Robert C. Grien    
 
     
 
   
 
      Name: Robert C. Grien    
 
      Title: President    

                  THE BANK OF NEW YORK TRUST         COMPANY, NATIONAL
ASSOCIATION,         as Trustee    
 
           
 
  By:   /s/ Maria D. Calzado    
 
     
 
Name: Maria D. Calzado    
 
      Title: Vice President    

                  THE BANK OF NEW YORK TRUST         COMPANY, NATIONAL
ASSOCIATION,         as Property Trustee         (as to Section 2.01 only)    
 
           
 
  By:   /s/ Maria D. Calzado    
 
     
 
   
 
      Name: Maria D. Calzado    
 
      Title: Vice President    

                  DEERFIELD CAPITAL TRUST I         (as to Section 2.01 only)  
 
 
           
 
  By:   /s/ Robert C. Grien    
 
     
 
Name: Robert C. Grien    
 
     
 
   
 
      Title: Administrative Trustee    
 
           
 
      Attest: /s/ Robert A. Contreras    
 
     
 
   
 
                  By: Robert A. Contreras    

Supplemental Indenture Signature Page

 



--------------------------------------------------------------------------------



 



                  TABERNA PREFERRED FUNDING III, LTD.
        (as to Section 2.01 only)      
 
  By:   /s/ John Cullinane    
 
     
 
   
 
      Name: John Cullinane    
 
      Title: Director    
 
           
 
      Attest: /s/ Jolene Nelson    
 
     
 
   
 
                  By: Jolene Nelson    

                  TABERNA PREFERRED FUNDING V, LTD.         (as to Section 2.01
only)      
 
  By:   /s/ John Cullinane    
 
     
 
Name: John Cullinane    
 
      Title: Director    
 
           
 
      Attest: /s/ Jolene Nelson    
 
     
 
   
 
                  By: Jolene Nelson    

Supplemental Indenture Signature Page

 